Title: From John Adams to Charles Carroll, 10 December 1794
From: Adams, John
To: Carroll, Charles



Dear Sir
Philadelphia December 10 1794

The Bearer of this Letter William Cranch is a Nephew of mine, and to me very much like one of my sons, and I should therefore think my self, in a sort, wanting in parental affection if I suffered him to go to Anapolis, without a Letter of introduction to you.  He is destined to settle at least for some years in the Federal City, to the Prosperity of which, his Education, Talents Application and Virtues, may make him very Useful. Permit me to solicit your Patronage in his favour in proportion to his merits.
Some of our most important Characters are imitating your Example, by retiring from the national Government. It is indeed so tedious anxious, irksome and unthankful a service, that I wonder We do not all resign and go home.
Thank God, We did, by dint of hard Battles, last Winter, preserve Peace, and at present there seems little disposition for War. The fit is over.
I hope in time to be as happy upon my farm as you are, though mine is but a speck and your is an Empire: But whether that should happen or not, I shall ever be, my Dear sir / your Friend and servant
John Adams